Citation Nr: 1235819	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  07-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating for spondylosis of the thoracolumbar spine, rated as 10 percent disabling during the period prior to August 10, 2009, and for the period thereafter, rated with two separate 20 percent ratings (one for degenerative arthritis of the spine and one for radiculopathy involving the left lower extremity).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.

This matter was last before the Board on appeal from a May 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. The RO granted entitlement to service connection for spondylosis of the thoracolumbar spine and assigned an initial 10 percent disability evaluation effective July 1, 2004. The Veteran timely appealed the rating that had been assigned for his spinal disability.

In August 2009, a hearing was held at the Phoenix, Arizona RO before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the record.

In September 2011, the Board remanded the matter for additional development.

In a June 2012 rating action, the RO increased the Veteran's disability evaluation to 20 percent effective August 10, 2009, and assigned a separate 20 percent rating for an associated neurologic abnormality of the lower left extremity.  The Board will address whether higher ratings are warranted the back and the left lower extremity, because the neurological abnormality is part of the disability due to the service-connected low back disorder, and the matter of the correct evaluation of such is on appeal. 

The Veteran, through his authorized representative, submitted an August 2012 written statement indicating that the 20 percent disability ratings did not satisfy his appeal. The issue of entitlement to an increased initial disability rating remains on appeal before the Board. See A.B. v. Brown, 6 Vet.App. 35, 39 (1993). 

In addition to the paper claims file, an electronic file -the Virtual VA paperless claims processing system- is also associated with the Veteran's record. Review of the Virtual VA system revealed no additional records pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that certain evidence remains outstanding. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. With the exception of a November 2011 MRI report, the last VA treatment notes within the claims file were generated August 3, 2009 - over three (3) years ago. Further, the Veteran subsequently (on August 10, 2009) testified that his disability "has gotten worse" and the November 2011 MRI report states that the Veteran had just completed six (6) weeks of "conservative therapy" for his back disability. While this case is in remand status, the RO/AMC must obtain any outstanding records of VA treatment and associate them with the claims file.

When put on notice of the existence of private medical records, VA also must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). During a January 2007 hearing before a Decision Review Officer (DRO), the Veteran reported receiving spinal treatment from a private chiropractor. Although the Veteran's August 2009 testimony before the below-signed Veterans Law Judge indicated that he was no longer receiving any non-VA treatment, the chiropractic records are pertinent to the issue on appeal. The RO/AMC must take appropriate steps to assist the Veteran in gathering the identified outstanding private treatment notes. 

As the Veteran contended at the 2007 DRO hearing and in other statements that his back disability interfered with his employment and required him to miss work, employment records are potentially relevant to his claim. In Spurgeon v. Brown, the Court held that VA had a duty to advise the claimant of the potential relevance of employment records. 10 Vet.App. 194, 197-98 (1997). The RO/AMC must take appropriate steps to assist the Veteran in gathering any pertinent records held by his current or former employer(s).

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). The Veteran was last afforded a VA examination in October 2011. Although the claims file does not indicate that a new examination is needed at this time, if new evidence is associated with the claims file as a result of this remand that indicates that the Veteran's spinal disability (including radiculopathy into the left lower extremity) has worsened since the 2011 examination, a new orthopedic or neurological examination may be warranted. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of pertinent VA treatment occurring after August 3, 2009 and associate them with the record. 

2. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with forms authorizing the release of any identified outstanding private treatment records. These requests must specifically include, but are not limited to, records from the private chiropractor who was treating the Veteran at the time of the January 2007 local hearing. Make at least two (2) attempts to obtain records from any identified source. Any available records must be associated with the claims file. If any records are not available, inform the Veteran and request that he submit any copies in his possession.

3. Concurrent with the above, notify the Veteran that health records maintained by his former employer(s) may be relevant to his claims. Provide him with the necessary authorizations for the release of any such records maintained by his former employer(s). Make at least two (2) attempts to obtain any records that the Veteran identifies as pertinent to his claim. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

4. Review the claims file and ensure that the above-directed development has been completed in full. If any additional development is necessary, take appropriate steps - note that new evidence of worsening since the October 2011 examination may indicate that a new examination is warranted.

5. If the claims are not granted in full, the Veteran (and his representative - if any) must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


